DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/29/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2020, 6/6/2019, 5/2/2019, and 2/26/2018 were filed .The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: controller in claim 10.
Because the controller is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the controller is defined in the specification as a processor 58 and memory 60 (paragraph 0058, lines 1-4),
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmitt et al (US 2013/0134153).

With regards to claim 10, Schmitt et al discloses a travel sensor assembly (position sensor 44,force sensor 46 and distance sensor 53, Fig. 1), comprising a non-contacting detector configured to detect a position, movement, or direction of movement of an induction heating device relative to a workpiece (distance sensor 53 performs a determination of a zero point makes it possible to regulate the position of the joining component with respect to the zero-point surface of the workpiece, paragraph 0028, lines 1-4), the travel sensor assembly configured to transmit a feedback signal relating to the zero-point signal when the joining surface of the joining component has reach the surface of the workpiece, paragraph 0030, lines 5-8) to a controller (control unit 26 receives monitoring signals from subordinate control device 36 which would include the zero-point signal from distance sensor 53, paragraph 0138, lines 1-3) that controls a power source providing power to the induction heating device (once zero point has been determined then current for the induction heating device is then switched on, paragraph 0164, line 1 and paragraph 0165, lines 1-2).
With regards to claim 11, Schmitt et al discloses the controller (control unit 26, Fig. 1) is configured to adjust an amount of power provided by the power source to the induction heating device based at least in part on the feedback signal (once zero point has been determined then current for the induction heating device is then switched on, paragraph 0164, line 1 and paragraph 0165, lines 1-2).
With regards to claim 12, Schmitt et al discloses wherein the controller (control unit 26, Fig. 1) is configured to automatically detect when the travel sensor assembly is communicatively coupled to the controller (control unit 26 is automatically connected to control device 36 through a bus connection when the control device is connected to distance sensor 53, paragraph 0211, 1-3), and to automatically adjust control of the power source based on the detection of the travel sensor assembly (once zero point has been determined then current for the induction heating device is then switched on, paragraph 0164, line 1 and paragraph 0165, lines 1-2).
With regards to claim 13, Schmitt et al discloses wherein the controller (control unit 26, Fig. 1) is configured to adjust the amount of power provided by the power source to the induction heating device based at least in part on parameters of a welding operation performed on the workpiece (once zero point has been determined then current for the induction heating device is then switched on, paragraph 0164, line 1 and paragraph 0165, lines 1-2).
With regards to claim 14, Schmitt et al discloses the non-contacting detector comprises a magnetic sensor configured to detect the position, movement, or direction of movement (magnetoresistive position sensor, paragraph 0109, lines 1-2).
With regards to claim 15, Schmitt et al discloses the non-contacting detector comprises an accelerometer configured to detect the position, movement, or direction of movement (speed and acceleration of the carriage can be derived from the position detection sensor, paragraph 0109, lines 1-5).
With regards to claim 16, Schmitt et al discloses the non-contacting detector comprises an optical sensor configured to detect the position, movement, or direction of movement (the position of the carriage can be detected by optical sensors, paragraph 0109, lines 1-2).
With regards to claim 17, Schmitt et al discloses wherein the travel sensor assembly is removably detachable from a housing of the induction heating device (distance sensor 53 is connected to housing 30 which is removably detachable from the carriage 32 which holds the heating device 40, Fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786.  The examiner can normally be reached on Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761